Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 1 of 29 PageID# 428



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

  CHRISTINE GUILLEN,

                 Plaintiff,

                                                                l:19-cv-1206(LMB/IDD)

  MARK ESPER,SECRETARY OF DEFENSE,

                 Defendant.


                                    MEMORANDUM OPINION


        Through counsel, plaintiff Christine Guillen ("Guillen" or "plaintiff), an Asian woman of

 Cambodian descent, has filed a three-count Amended Complaint under Title VII ofthe Civil

 Rights Act of 1964 as amended,42 U.S.C. § 2000e et seq.. against her former employer the

 Defense Logistics Agency, Defense Energy Support Center("DLA"or "defendant"'), a combat

support agency within the Department ofDefense. The Amended Complaint alleges that defendant

 discriminated against plaintiff based on her race and national origin(Count I), retaliated against

 her(Count II), and created a hostile work environment based on her race and national origin

(Count III). Defendant has filed motions to dismiss the Amended Complaint under Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6), which have been fully briefed by both parties. For the

reasons explained in this Memorandum Opinion,the motion to dismiss for failure to state a claim

 will be granted and this civil action will be dismissed with prejudice.^



'The Amended Complaint names Secretary of Defense Mark Esper as the defendant because the
Secretary ofDefense is the proper defendant for all Title VII claims against the Department of
Defense; however,for purposes ofthis Memorandum Opinion,the Court will refer to the
component ofthe Department of Defense for which plaintiff worked as "defendant."
^ Having found that oral argument would not further the decisional process, the motion to dismiss
has been decided on the papers submitted.
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 2 of 29 PageID# 429
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 3 of 29 PageID# 430
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 4 of 29 PageID# 431
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 5 of 29 PageID# 432
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 6 of 29 PageID# 433
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 7 of 29 PageID# 434
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 8 of 29 PageID# 435
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 9 of 29 PageID# 436
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 10 of 29 PageID# 437
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 11 of 29 PageID# 438
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 12 of 29 PageID# 439
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 13 of 29 PageID# 440
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 14 of 29 PageID# 441
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 15 of 29 PageID# 442
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 16 of 29 PageID# 443
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 17 of 29 PageID# 444
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 18 of 29 PageID# 445
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 19 of 29 PageID# 446
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 20 of 29 PageID# 447
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 21 of 29 PageID# 448
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 22 of 29 PageID# 449
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 23 of 29 PageID# 450
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 24 of 29 PageID# 451
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 25 of 29 PageID# 452
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 26 of 29 PageID# 453
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 27 of 29 PageID# 454
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 28 of 29 PageID# 455
Case 1:19-cv-01206-LMB-IDD Document 37 Filed 07/13/20 Page 29 of 29 PageID# 456
